DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments were received 1/8/2021.  Claims 1-20 are pending where claims 1-20 were previously presented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3, 5, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Devolites [US 7,702,781] in view of Hardee et al [US 2017/0180424 A1].
With regard to claim 1, Devolites teaches a computer implemented method, comprising: identifying, by a computing device, at least one computer file for migration to a storage associated with a storage provider (see col 4, line 60 through col 5, line 32; and col 5, lines 54-60 and col 6, lines 7-17 & 62-67; the user and system can identify a data file to store/migrate/transfer to a remote storage provider); 
obtaining at least one migration exclusion criterion (see col 7, lines 19-33; the system can utilize SLA information that includes the migration exclusion criterion); 
analyzing the at least one computer file for migration and preventing migration of the at least one computer file to the storage (see col 7, lines 19-33; the system can analyze the transfer/migration request and based on the SLA criteria/migration exclusion criteria, the client can prevent the migration/transfer of the file).
Devolites does not appear to explicitly teach obtaining, by the computing device from the storage provider, at least one migration exclusion criterion indicative of an ability to process the at least one computer file in a predictable manner at the storage associated with the storage provider; analyzing the at least one computer file for migration to identify if the at least one computer file comprises at least one attribute 
Hardee teaches obtaining, by the computing device from the storage provider, at least one migration exclusion criterion indicative of an ability to process the at least one computer file in a predictable manner at the storage associated with the storage provider (see paragraphs [0014], [0016], [0017], and [0021]-[0022]; the transfer/migration rules can specify attributes that are incompatible with the storage of the storage provider and can prevent the migration/transfer of the incompatible files such as files that exceed the maximum file size or of particular file types where the client system can obtain/receive a copy of the exclusion criteria);
in advance of performing migration of files, rendering a user interface on a display device associated with the computing device, the user interface requesting authorization to execute migration of one or more computer files that were not prevented from being migrated based on the migration exclusion criterion; and in response to receiving the authorization, causing migration of one or more computer files (see paragraphs [0014] and [0017]; the system can have client side filter or exclusion 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the file migration process of Devolites by utilizing destination-specific rules as taught by Hardee in order to have the destination/receiving storage providers specify the compatible/incompatible file attributes that the client can receive and use for their analysis of files to determine if they can be sent thus reducing network congestion and improving overall network throughput by not sending files that the destination storage system would reject due to those files not being compatible with the rules of the destination storage provider.
Devolites in view of Hardee teach analyzing the at least one computer file for migration to identify if the at least one computer file comprises at least one attribute corresponding to the at least one migration exclusion criterion; and preventing migration of the at least one computer file to the storage when the at least one computer file comprises at least one attribute corresponding to the at least one migration exclusion criterion (see Devolites, see col 7, lines 19-33; see Hardee, paragraphs [0014], [0016], [0017], and [0021]-[0022]; the transfer/migration rules can specify attributes that are incompatible with the storage of the storage provider and can prevent the migration/transfer of the incompatible files such as files that exceed the maximum file size or of particular file types where the client system can obtain/receive a copy of the exclusion criteria). 

With regard to claim 3, Devolites in view of Hardee teach wherein the obtaining comprises obtaining a plurality of migration exclusion criteria, the analyzing comprises analyzing the at least one computer file for migration to identify if the at least one computer file comprises one or more attributes corresponding to at least one of the plurality of migration exclusion criteria, and the preventing comprises preventing migration of the at least one computer file to the storage when the at least one computer file comprises one or more attributes corresponding to at least one of the plurality of migration exclusion criteria (see Devolites, see col 7, lines 19-33; see Hardee, paragraphs [0014] and [0021]; a plurality of exclusion criteria can be obtained and utilized to determine if a file should be migrated or excluded from the migration process).

With regard to claim 5, Devolites in view of Hardee teach wherein the at least one migration exclusion criterion comprises a maximum file size in bytes, a maximum computer filename length, at least one improper computer file type identified by one or more file extensions, or a maximum computer file path length (see Devolites, see col 7, lines 19-33; see Hardee, paragraph [0021]; the system can utilize exclusion criterion related to file types via file extensions).

With regard to claim 10, this claim is substantially similar to claim 1 and is rejected for similar reasons as discussed above.

With regard to claim 14, this claim is substantially similar to claim 5 and is rejected for similar reasons as discussed above.



Claims 2, 4, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Devolites [US 7,702,781] in view of Hardee et al [US 2017/0180424 A1] in further view of Balasubramanian et al [US 8,285,817].
With regard to claim 2, Devolites in view of Hardee teach all the claim limitations of claim 1 as discussed above.
Devolites in view of Hardee teach analyzing at least one of the plurality of computer files to identify if the at least one of the plurality of computer files comprises at least one attribute corresponding to the at least one migration exclusion criterion (see Devolites, see col 7, lines 19-33; see Hardee, paragraphs [0014], [0016], [0017], and [0021]-[0022]; a plurality of exclusion criteria can be obtained and utilized to determine if a file should be migrated or excluded from the migration process). 
Devolites in view of Hardee do not appear to explicitly teach identifying a computer folder that comprises a plurality of computer files for migration to the storage; and preventing migration of the plurality of computer files to the storage when the at least one of the plurality of computer files comprises at least one attribute corresponding to the at least one migration exclusion criterion.
Balasubramanian teaches identifying a computer folder that comprises a plurality of computer files for migration to the storage (see col 12, lines 30-43; the system can 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the file migration process of Devolites in view of Hardee by utilizing the analysis means to determine if the entire directory should be included in the migration process as taught by Balasubramanian in order to determine information about the contents of the directory/folder and determine if the migration criteria is met for the entire folder/directory thus saving processor resource time of having to evaluate each and every file in the directory/folder.
Devolites in view of Hardee in further view of Balasubramanian teach preventing migration of the plurality computer files to the storage when the at least one of the plurality of computer files comprises at least one attribute corresponding to the at least one migration exclusion criterion (see Balasubramanian, col 12, lines 30-43; Devolites, see col 7, lines 19-33; see Hardee, paragraphs [0014], [0016], [0017], and [0021]-[0022]; the system can evaluate a directory/folder utilizing the policies for the directory/folder and based on the determination decide to exclude/prevent the directory/folder from migration).

With regard to claim 4, Devolites in view of Hardee teach all the claim limitations of claims 1 and 3 as discussed above.
Devolites in view of Hardee teach analyzing at least one of the plurality of computer files to identify if the at least one of the plurality of computer files comprises one or more attributes corresponding to at least one of the plurality of migration 
Devolites in view of Hardee do not appear to explicitly teach identifying a computer folder that comprises a plurality of computer files for migration to the storage; and preventing migration of the plurality computer files to the storage when the at least one of the plurality of computer files comprises one or more attributes corresponding to at least one of the plurality of migration exclusion criteria.
Balasubramanian teaches identifying a computer folder that comprises a plurality of computer files for migration to the storage (see col 12, lines 30-43; the system can analyze the files in a directory/container and exclude/prevent the container/folder from upcoming file migration operation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the file migration process of Devolites in view of Hardee by utilizing the directory policies to determine if the entire directory should be included in the migration process as taught by Balasubramanian in order to determine information about the contents of the directory/folder/container and determine if the migration criteria is met for the entire folder/directory thus saving processor resource time of having to evaluate each and every file in the directory/folder.
Devolites in view of Hardee in further view of Balasubramanian teach preventing migration of the plurality of computer files to the storage when the at least one of the plurality of computer files comprises one or more attributes corresponding to at least 

With regard to claim 13, this claim is substantially similar to claim 2 and is rejected for similar reasons as discussed above.

With regard to claim 17, Devolites teaches a computer implemented method, comprising: causing a computing device to: identify a plurality of computer files for migration to a storage associated with a storage provider (see col 4, line 60 through col 5, line 32; and col 5, lines 54-60 and col 6, lines 7-17 & 62-67; the user and system can identify a data file to store/migrate/transfer to a remote storage provider); 
obtain at least one migration exclusion criterion (see col 7, lines 19-33; the system can utilize SLA information that includes the migration exclusion criterion); 
analyze the at least one computer file for migration and preventing migration of the at least one computer file to the storage (see col 7, lines 19-33; the system can analyze the transfer/migration request and based on the SLA criteria/migration exclusion criteria, the client can prevent the migration/transfer of the file).
Devolites does not appear to explicitly teach obtain, from the storage provider, at least one migration exclusion criterion indicative of an inability to process the plurality of computer files in a predictable manner at the storage associated with the storage provider; analyze at least one computer file of the plurality of computer files for 
Hardee teaches obtain, from the storage provider, at least one migration exclusion criterion indicative of an inability to process the plurality of computer files in a predictable manner at the storage associated with the storage provider (see paragraphs [0014], [0016], [0017], and [0021]-[0022]; the transfer/migration rules can specify attributes that are incompatible with the storage of the storage provider and can prevent the migration/transfer of the incompatible files such as files that exceed the maximum file size or of particular file types where the client system can obtain/receive a copy of the exclusion criteria);
in advance of performing migration of files, rendering a user interface on a display device associated with the computing device, the user interface requesting authorization to execute migration of one or more computer files that were not prevented from being migrated based on the migration exclusion criterion; and in response to receiving the authorization, causing migration of one or more computer files 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the file migration process of Devolites by utilizing destination-specific rules as taught by Hardee in order to have the destination/receiving storage providers specify the compatible/incompatible file attributes that the client can receive and use for their analysis of files to determine if they can be sent thus reducing network congestion and improving overall network throughput by not sending files that the destination storage system would reject due to those files not being compatible with the rules of the destination storage provider.
Devolites in view of Hardee teach analyze at least one computer file of the plurality of computer files for migration to identify if the at least one computer file comprises at least one attribute corresponding to the at least one migration exclusion criterion; and prevent migration of the at least one computer file to the storage when the at least one computer file comprises at least one attribute corresponding to the at least one migration exclusion criterion (see Devolites, see col 7, lines 19-33; see Hardee, paragraphs [0014], [0016], [0017], and [0021]-[0022]; the transfer/migration rules can specify attributes that are incompatible with the storage of the storage provider and can prevent the migration/transfer of the incompatible files such as files that exceed the maximum file size or of particular file types where the client system can obtain/receive a copy of the exclusion criteria). 
Devolites in view of Hardee do not appear to explicitly teach prevent migration of the plurality of computer files to the storage when the at least one computer file comprises at least one attribute corresponding to the at least one migration exclusion criterion.
Balasubramanian teaches identifying a computer folder that comprises a plurality of computer files for migration to the storage and prevent migration of the plurality of computer files based on criteria (see col 12, lines 30-43; the system can analyze the files in a directory/container and exclude/prevent the container/folder from upcoming file migration operation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the file migration process of Devolites in view of Hardee by utilizing the directory policies to determine if the entire directory should be included in the migration process as taught by Balasubramanian in order to determine information about the contents of the directory/folder and determine if the migration criteria is met for the entire folder/directory thus saving processor resource time of having to evaluate each and every file in the directory/folder.
Devolites in view of Hardee in further view of Balasubramanian teach prevent migration of the plurality of computer files to the storage when the at least one computer file comprises at least one attribute corresponding to the at least one migration exclusion criterion (see Balasubramanian, col 12, lines 30-43; Devolites, see col 7, lines 19-33; the system can evaluate a directory/folder utilizing the policies for the directory/folder and based on the determination decide to exclude/prevent the directory/folder from migration).

With regard to claim 20, Devolites in view of Hardee in further view of Balasubramanian teach wherein the at least one migration exclusion criterion comprises a maximum file size in bytes, a maximum computer filename length, at least one improper computer file type identified by one or more file extensions, or a maximum computer file path length (see Devolites, see col 7, lines 19-33; see Hardee, paragraph [0021]; the system can utilize exclusion criterion related to file types via file extensions).



Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Devolites [US 7,702,781] in view of Hardee et al [US 2017/0180424 A1] in further view of SuperUser.com, How to copy files that have too long of a filepath in Windows? (30 Nov 2010; https://web.archive.org/web/20130703220435/https://superuser.com/questions/216704/how-to-copy-files-that-have-too-long-of-a-filepath-in-windows, hereinafter referred to as SuperUser).  
With regard to claim 6, Devolites in view of Hardee teach all the claim limitations of claim 1 as discussed above.
Devolites in view of Hardee teach wherein the at least one migration exclusion criterion comprises a plurality of migration exclusion criteria, the plurality of migration exclusion criteria including a maximum file size in bytes, at least one improper computer file type identified by one or more file extensions (see Devolites, see col 7, lines 19-33; 
Devolites in view of Hardee do not appear to explicitly teach the plurality of migration exclusion criteria including a maximum computer filename length, and a maximum computer file path length.
SuperUser teaches a maximum computer filename length, and a maximum computer file path length (see pages 1 and 2; the file system may have restrictions on maximum filename and file path lengths that prevent files from being copied/migrated).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the file migration process of Devolites in view of Hardee by utilizing naming length rules as taught by SuperUser in order to ensure that user-named files conform to the destination file system’s format scheme thereby ensuring that users cannot blindly migrate/copy files to a destination file system with file names/paths that would violate the file system’s format scheme and potentially cause unforeseen errors which may crash the system.
Devolites in view of Hardee in further view of SuperUser teach a maximum computer filename length, and a maximum computer file path length (see SuperUser, pages 1 and 2; Hardee, paragraphs [0020]-[0022]; see Devolites, see col 7, lines 19-33; the system allows for various exclusion criteria where filename length and file path length can be considered when deciding not to migrate/copy a file).

With regard to claim 7, Devolites in view of Hardee in further view of SuperUser teach wherein the obtaining comprises obtaining the plurality of migration exclusion 

With regard to claims 15 and 16, these claims are substantially similar to claims 6 and 7 and are rejected for similar reasons as discussed above.



Claims 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Devolites [US 7,702,781] in view of Hardee et al [US 2017/0180424 A1] in further view of McBride et al [US 6,757,698].
With regard to claim 8, Devolites in view of Hardee teach all the claim limitations of claim 1 as discussed above.  
Devolites in view of Hardee teach folders/directories but does not appear to explicitly teach locating one or more computer file folders predetermined for analysis to determine if one or more computer files associated with the one or more computer file 
McBride teaches locating one or more computer file folders predetermined for analysis (see Figures 12, 13, and 23; col 20, lines 1-14; the user can select folders and those folders will be periodically checked/located).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the file migration process of Devolites in view of Hardee by allowing users to designate folders to be analyzed as taught by McBride in order to allow users to customize not only migration criteria for what to include and not include but also designate particular folders thus allowing the user to save storage space and processing resources by not having to analyze and migrate the entire file system but rather user-desired portion thereof.
Devolites in view of Hardee in further view of McBride teach locating one or more computer file folders predetermined for analysis to determine if one or more computer files associated with the one or more computer file folders are compatible for migration to the storage associated with the storage provider, the at least one computer file for migration associated with the one or more computer file folders (see McBride, Figures 12, 13, and 23; col 20, lines 1-14; see Devolites, col 4, line 60 through col 5, line 32; and col 5, lines 54-60 and col 6, lines 7-17 & 62-67; the system can locate pre-determined files to analyze and determine if the files in the folder should be migrated).

With regard to claim 9, Devolites in view of Hardee teach all the claim limitations of claim 1 as discussed above.  
Devolites in view of Hardee do not appear to explicitly teach executing the identifying, obtaining, analyzing and preventing acts in association with a computer background process.
McBride teaches a computer background process (see col 5, lines 31-42; a background process is used).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the file migration process of Devolites in view of Hardee by having the process run in the background as taught by McBride in order to have the migration process run periodically and automatically while giving the user the illusion that that nothing is going on by transparently running the process in the background without distracting or preventing the user from using the computer by obfuscating their display screen with the migration task.
Devolites in view of Hardee in further view of McBride teach executing the identifying, obtaining, analyzing and preventing acts in association with a computer background process (see McBride, col 5, lines 31-42; see Devolites, see col 7, lines 19-33; see Hardee, paragraphs [0014], [0016], [0017], and [0021]-[0022]; a background process is used to identify files, review rules and prevent certain files from being migrated).

With regard to claims 11 and 12, these claims are substantially similar to claims 9 and 8 respectively and are rejected for similar reasons as discussed above.



Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Devolites [US 7,702,781] in view of Hardee et al [US 2017/0180424 A1] in further view of Balasubramanian et al [US 8,285,817] in further view of McBride et al [US 6,757,698].
With regard to claim 18, Devolites in view of Hardee in further view of Balasubramanian teach all the claim limitations of claim 17 as discussed above.  
Devolites in view of Hardee in further view of Balasubramanian do not appear to explicitly teach causing the computing device to execute the identify, obtain, analyze and prevent acts in association with a computer background process.
McBride teaches a computer background process (see col 5, lines 31-42; a background process is used).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the file migration process of Devolites in view of Hardee in further view of Balasubramanian by having the process run in the background as taught by McBride in order to have the migration process run periodically and automatically while giving the user the illusion that that nothing is going on by transparently running the process in the background without distracting or preventing the user from using the computer by obfuscating their display screen with the migration task.
Devolites in view of Hardee in further view of Balasubramanian in further view of McBride teach causing the computing device to execute the identify, obtain, analyze 

With regard to claim 19, Devolites in view of Hardee in further view of Balasubramanian teach all the claim limitations of claim 17 as discussed above.  
Devolites in view of Hardee in further view of Balasubramanian teach folders/directories but does not appear to explicitly teach causing the computing device to locate one or more computer file folders predetermined for analysis to determine if one or more computer files associated with the one or more computer file folders are compatible for migration to the storage associated with the storage provider, the at least one computer file for migration associated with the one or more computer file folders.
McBride teaches locating one or more computer file folders predetermined for analysis (see Figures 12, 13, and 23; col 20, lines 1-14; the user can select folders and those folders will be periodically checked/located).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the file migration process of Devolites in view of Hardee in further view of Balasubramanian by allowing users to designate folders to be analyzed as taught by McBride in order to allow users to customize not only migration criteria for what to include and not include but also designate particular folders thus allowing the user to save storage space and 
Devolites in view of Hardee in further view of Balasubramanian in further view of McBride teach causing the computing device to locate one or more computer file folders predetermined for analysis to determine if one or more computer files associated with the one or more computer file folders are compatible for migration to the storage associated with the storage provider, the at least one computer file for migration associated with the one or more computer file folders (see McBride, Figures 12, 13, and 23; col 20, lines 1-14; see Devolites, col 4, line 60 through col 5, line 32; and col 5, lines 54-60 and col 6, lines 7-17 & 62-67; the system can locate pre-determined files to analyze and determine if the files in the folder should be migrated).

Response to Arguments
Applicant's arguments (see the first paragraph on page 11 through the last paragraph on page 15) have been fully considered but they are not persuasive.  The applicant argues that the cited prior art references do not teach the amended claim limitations since the cited sections do not appear to do particular steps in advance of performing migration of files that includes requesting authorization to migrate the files that were not prevented.  The Examiner respectfully disagrees.  The new limitations required further search and consideration where particular sections of the previously cited prior art references were discovered that, upon further reading and analysis, appears to teach the amended claim limitations.  In particular the Hardee reference illustrates that prior to transferring the various filters/exclusion criteria can be analyzed 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        1/22/2021